Citation Nr: 0828241	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disease, to 
include residuals of cirrhosis and of liver cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had acive service from May 1968 to January 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision from the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in April 2008.  A transcript 
of the hearing is of record.

The issue of entitlement to service connection for a liver 
disability, to include liver disease, residuals of a liver 
transplant, and residuals of liver cancer has been re-
characterized to comport to the medical evidence of record.

The issue of entitlement to service connection for a liver 
disease, to include residuals of cirrhosis and of liver 
cancer, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C was not diagnosed in service or for many years 
thereafter, and there is no competent evidence that hepatitis 
C is related to service.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for an award of benefits will be assigned as 
the claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claim file; 
and the veteran has not contended otherwise.  

A medical examination was not provided regarding the etiology 
of the claimed hepatitis C disability.  VA's duty to assist 
doctrine does not require that the veteran be afforded a 
medical examination, however, because there is no competent 
or credible evidence indicating an in-service event, injury, 
or disease related to the claimed disability.  See, McLendon 
v. Nicholson, 20 Vet. App. 79, 82-83  (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) 
(2007).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for hepatitis C.  At his 
April 2008 hearing the veteran testified that between 1968 
and 1970 he handled wounded and dead North Koreans who were 
extracted using American medivac helicopters.  He further 
testified that he was not issued safety equipment such as 
gloves to protect him from blood or body fluids from the dead 
bodies and that he constantly had open wounds on his hands 
while serving on the helicopters.  He noted that he was a 
crew chief on the helicopters and that he assisted the 
medics.  The veteran also testified that he was diagnosed 
with hepatitis C in 2000 and contends that he contracted 
hepatitis C from his exposure to blood during service.  
Finally, the veteran testified that he noticed symptoms of 
hepatitis C about fifteen years ago.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present hepatitis C disability.  Private 
medical records dated in March 2000 note that the veteran was 
assessed with chronic active hepatitis C.  Likewise, private 
medical records dated in April 2002 note an assessment of 
chronic hepatitis C, and a private medical opinion dated in 
January 2007 notes that the veteran has been found to have 
hepatitis C.  

The service medical records (SMRs) are negative for the 
diagnosis of, or treatment for, hepatitis C or any symptoms 
of it.  The veteran's expiration of term of service (ETS) 
examination shows that clinical evaluation found that the 
veteran was completely normal and that he had no significant 
or interval history.  Personnel records show that the 
veteran's military occupational specialty (MOS) was as a 
helicopter repairman.  They further show that he had foreign 
service in Korea from November 1968 to December 1970 and that 
his principal duties were as a helicopter crew chief, first 
cook, and crew chief.

A March 2005 VA letter to the veteran included a 
questionnaire titled Risk Factors for Hepatitis 
Questionnaire.  The veteran completed this questionnaire in 
April 2005, and it noted that risk factors for hepatitis C 
include intravenous drug use, intranasal cocaine use, high 
risk sexual activity, hemodialysis, tattoos or body 
piercings, shared toothbrushes or razor blades, acupuncture 
with non-sterile needles, blood transfusions, and, if the 
veteran is now, or ever has been, a health care worker, 
exposure to contaminated blood or fluids.

The veteran noted that he had tattoos or body piercings in 
the summer of 1998, but that he did not have any of the other 
risk factors listed above.  Thus, there is no evidence 
indicating that the veteran experienced any of the above risk 
factors for contracting hepatitis C during service.  
Furthermore, given the veteran's MOS and principal duties as 
noted in his personnel records, the Board does not find the 
veteran's contentions and testimony that he handled wounded 
and dead bodies while in Korea to be credible.  

Likewise, there is no competent medical evidence of record 
relating the veteran's current diagnosis of hepatitis C to 
service.

A private medical opinion dated in September 2004 notes that 
the veteran has end-stage liver disease secondary to 
hepatitis C.  The physician noted under a section titled 
"history of present illness" that the veteran was diagnosed 
with hepatitis C in 1999 contracted secondary to working as a 
medic in the Korean War.  

A private medical opinion dated January 12, 2007, notes that 
the veteran has never had a blood transfusion and never been 
an IV drug user.  It was noted further that after extensive 
questioning the veteran could have only possibly contracted 
hepatitis C when he was a MedEvac in the military in Korea 
from 1969-1970.  He was responsible for retrieval of dead 
bodies in the field and was not given adequate protection in 
terms of protection of skin abrasions and cuts.  The 
physician opined that this was more than likely the method of 
transmission.  A January 29, 2007, appendix notes that the 
veteran was a MedEvac in the military and was responsible for 
retrieval of dead bodies in the field without adequate skin 
protection, and the physician opined that it is more likely 
than not that this was his mode of exposure and the method by 
which he contracted hepatitis C.

The September 2004 and January 2007 medical opinions are 
based on the veteran's uncorroborated history of exposure to 
blood and body fluids during service while handling wounded 
and deceased people.  The veteran's personnel records do not 
show that he was a MedEvac or medic, but rather a helicopter 
repairman.  As such, these opinions are a mere recitation of 
medical history as given by the veteran, which does not 
constitute competent medical evidence of a connection with 
service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
Similarly, because these opinions note that the veteran was a 
medic and MedEvac during service, they appear to be based on 
an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. 
App. at 461 (a medical opinion based on an inaccurate factual 
premise is not probative).  Furthermore, there is no 
indication in the statements provided by the private 
physicians that they reviewed the veteran's service medical 
records, which also renders the statements bare 
transcriptions of lay history.  These opinions are not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, the 
September 2004 and January 2007 medical opinions are not 
competent and not probative.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of hepatitis C of record is 
in 2000.  This is approximately 29 years after the veteran 
was discharged from service.  The passage of approximately 29 
years before any evidence of the disability is of record 
weighs heavily against a finding that such disability is 
related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current hepatitis C 
is related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the evidence of record, 
which shows that the veteran's hepatitis C did not develop 
for many years after service and that during service the 
veteran did not experience the risk factors for hepatitis C.  
Nor is there any competent medical evidence of record 
relating the veteran's current hepatitis C to any event, 
injury, or disease in service.  

The preponderance of the evidence is against the claim for 
service connection for hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran seeks service connection for a liver disease, to 
include cirrhosis and liver cancer.

A private medical treatment record dated in September 2004 
notes a discharge diagnosis of status post-chemoembolization 
of left liver lesion.  A January 2005 private medical record 
notes diagnoses of liver cancer and cirrhosis.  A September 
2005 private medical record notes that the veteran was 
present for post-op from a cadaveric liver transplant.  

SMRs do not indicate that the veteran had any complaints of, 
or treatment for, any type of liver disability while in 
service.  Personnel records do not indicate that the veteran 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  See 38 
U.S.C.A. § 1116(a).  However, personnel records do indicate 
that the veteran served in Korea from November 1968 to 
December 1970, with the 702nd Maintenance Battalion and 2nd 
Aviation Battalion, 2nd Infantry Division.

The Board points out that the VA will concede exposure to 
herbicides if a veteran alleges service along the de-
militarized zone (DMZ) in Korea and was assigned to certain 
Infantry, Armor or Cavalry units of the 2nd Infantry Division 
between April 1968 and July 1969.  See, e.g., VHA Directive 
2000-027 (September 5, 2000); see also VA Internal Document, 
"Veteran Service Center Manager Call-Policy Staff Items," 
March 2003.

In October 2006 the RO granted the veteran entitlement to 
service connection for diabetes mellitus, type II, upon a 
finding that the veteran was exposed to herbicides during 
service in Korea.  The RO cited a VA document noting that the 
RO would concede exposure to herbicides if a veteran alleges 
service along the DMZ in Korea between April 1968 and July 
1969 and if they served in the 2nd Battalion, 31st Infantry, 
2nd Infantry Division.  

Personnel records do indicate that the veteran served in 
Korea during the period of November 1968 to December 1970 and 
that he served with the 2nd Aviation Battalion, 2nd Infantry 
Division.  Thus, giving the veteran the benefit of the doubt 
and based on the concession of the RO, the Board will 
consider him to be entitled to a presumption of Agent Orange 
exposure in-service.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
The veteran's claimed liver disease, including cancer and 
cirrhosis, is not among those disabilities listed in 38 
C.F.R. § 3.309(e) that are entitled to a presumption of 
service connection.

Notwithstanding the provisions of §§ 3.307 and 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

A February 2005 private medical opinion is of record.  In it 
the physician opined that it is his medical opinion that it 
is more likely than not that the veteran's cancer of the 
liver is a result of exposure to Agent Orange while serving 
in Korea.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The February 2005 medical 
opinion does not state the physician's rationale for why he 
is of the opinion that exposure to Agent Orange is related to 
liver cancer and hence it is speculative.  Thus, it is not 
competent medical evidence.  

The current record contains competent evidence of a current a 
liver disability, to include liver disease, residuals of a 
liver transplant, and residuals of liver cancer, presumptive 
exposure to Agent Orange, and medical evidence, in the form 
of the February 2005 private medical opinion, indicating that 
the current disability may be associated with in-service 
exposure to Agent Orange.  However, there is insufficient 
medical evidence for the Board to decide the veteran's claim.  
Therefore, a VA medical examination must be provided.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c) (2007).  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA medical examination.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely not 
that the veteran's liver disease(s), to 
include cancer and/or cirrhosis is related 
to Agent Orange exposure during service. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
asked to note the February 2005 private 
medical opinion.  A detailed rationale for 
all medical opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


